JORGENSON, Judge,
concurring.
I concur, as I must, because the law in this jurisdiction compels this result. However, in my view, in this case the defendant should *866not be entitled to any consideration by this court.
Defendant Kenriek is a fugitive from the law and has an outstanding capias for his arrest. He failed to appear in court following his arrest on criminal charges that stemmed from the very accident that gave rise to this negligence action. As a fugitive from justice, Kenriek “is not entitled to call upon the resources of court for determination of his case.” Garcia v. Metro-Dade Police Dept., 576 So.2d 751, 752 (Fla. 3d DCA 1991); see also Jaffe v. Snow, 610 So.2d 482 (Fla. 5th DCA 1992), rev. denied, 621 So.2d 432 (Fla.1993), cert. denied, — U.S. -, 114 S.Ct. 2724, 129 L.Ed.2d 848 (1994).
Unfortunately, however, we must provide defendant with this remedy and, accordingly, reverse.